     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 1 of 8 Page ID #:341



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JAKE D. NARE (Cal. Bar No. 272716)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         United States Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3549
7         Facsimile: (714) 338-3561
          E-mail:    jake.nare@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               SA CR No. 18-00226-JVS

13             Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                             FOR DEFENDANT NAM HYUN LEE
14                   v.
                                             Hearing Date: January 25, 2021
15   NAM HYUN LEE,                           Time:         8:30 a.m.
       aka “Daniel Lee,”                     Place:        Courtroom of the
16     aka “Daniel Nam Lee,”                               Hon. James V. Selna
       aka “Nam Lee,”
17
               Defendant.
18
19         Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California, and Assistant United States Attorney Jake D. Nare, hereby
22   files its Sentencing Position.
23   ///
24   ///
25

26

27

28
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 2 of 8 Page ID #:342



1         This submission is based upon the attached memorandum of points

2    and authorities, the Presentence Investigation Report disclosed on

3    December 14, 2020, the Recommendation Letter disclosed on December

4    14, 2020, the files and records in this case, and such further

5    evidence and argument as the Court may permit.

6    Dated: January 4, 2021               Respectfully submitted,

7                                         NICOLA T. HANNA
                                          United States Attorney
8
                                          BRANDON D. FOX
9                                         Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                            /s/ Jake D. Nare
                                          JAKE D. NARE
12                                        Assistant United States Attorney
13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            2
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 3 of 8 Page ID #:343



1                      MEMORANDUM OF POINTS AND AUTHORITIES

2    I.   INTRODUCTION

3         On September 29, 2020, defendant Nam Hyun Lee (“defendant”)

4    pleaded guilty to count-two of a twelve count indictment charging him

5    with importing merchandise contrary to law, in violation of 18 U.S.C.

6    § 545.

7         In the Presentence Investigation Report (“PSR”), the United

8    States Probation and Pretrial Services Office (“USPO”) calculated a

9    total offense level of 27.      (PSR ¶ 76.)    The calculated total offense

10   level includes a base offense level of 6 pursuant to U.S.S.G.

11   §§ 2T3.1(c) 2N2.1(a), and 2B1.1(a)(1), an eighteen-level enhancement

12   for a loss amount, as measured by defendant’s gain, of between

13   $3,500,000 and $9,500,000, a two-level enhancement for ten or more

14   victims, pursuant to U.S.S.G. §2B1.1(b)(2)(A)(i), a four-level

15   enhancement for an aggravating role adjustment pursuant to U.S.S.G.

16   § 3B1.1, and a three-level reduction for acceptance of responsibility

17   pursuant to U.S.S.G. § 3E1.1(a), (b).        (PSR ¶¶ 56-76.)     The USPO

18   further calculated a Criminal History Category of I, and a resulting

19   Sentencing Guidelines range of 70-87 months’ imprisonment.           (PSR

20   ¶¶ 83, 123.)   The USPO recommends a sentence of 78 months’

21   imprisonment, a three-year term of supervised release, and a

22   mandatory $100 special assessment.       The USPO further recommends that

23   the defendant pay restitution pursuant to 18 U.S.C. § 3663A to victim

24   S.S. following a final determination of the victim's losses at a

25   deferred restitution hearing.

26

27

28
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 4 of 8 Page ID #:344



1    II.   POSITION RE: PSR AND SENTENCING POSITION

2          The government has no objection to the material factual

3    information contained in the PSR.       The government requests that the

4    Court adopt the undisputed portions of the PSR as its findings of

5    fact for purposes of sentencing defendant.         See Fed. R. Crim. P.

6    32(i)(3)(A).

7          The government agrees with the USPO that defendant’s base

8    offense level is 6 and that he is subject to an eighteen-level

9    enhancement for a loss amount between $3,500,000 and $9,500,000.              The

10   government is also in agreement with a two-level enhancement for ten

11   or more victims, pursuant to U.S.S.G. § 2B1.1(b)(2)(A)(i) for the

12   reasons stated in the PSR and the agreed upon factual basis in the

13   plea agreement. 1   Specifically, in the factual basis, defendant

14   admitted to selling mislabeled pills “to distributors across the

15   United States in packages whose labeling stated that no prescription

16   was necessary or failed to state that a prescription was necessary,

17   and did not disclose the presence of Tadalafil and Sildenafil” and

18   that “[t]housands of individuals around the United States consumed
19   defendant’s misbranded pills.”      (Dkt. 50 at pages 14-15.)       The

20   government believes that these individuals are properly construed as

21   victims because they consumed defendant’s fraudulent and mislabeled

22   pills.

23         The government objects to the application of a four-level

24   enhancement for aggravating role, pursuant to U.S.S.G. § 3B1.1, and

25   recommends, in accordance with the plea agreement, that this Court

26

27
           1In the plea agreement, the government reserved the right to
28   seek a two-level enhancement for 10 or more victims, pursuant to
     U.S.S.G. § 2B1.1(b)(2)(A). (Dkt. 50 at ¶ 15.)
                                        2
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 5 of 8 Page ID #:345



1    apply a total offense level 23 in order to ensure that defendant

2    receives the benefit of his bargain.       A total offense level of 23 and

3    a criminal history category of I results in a Sentencing Guideline’s

4    range of 46 to 57 months’ imprisonment.

5         Based upon the factors set forth below, and the appropriate

6    sentencing considerations under 18 U.S.C. § 3553(a), the government

7    respectfully recommends that the Court impose the following sentence:

8    (1) a low-end Guidelines sentence of 46 months’ imprisonment; (2) a

9    three-year period of supervised release, pursuant to U.S.S.G.

10   §§ 5D1.1 and 5D1.2; and (3) a $100 mandatory special assessment.

11   III. FACTUAL BACKGROUND

12        As detailed in the PSR, beginning in 2015, the defendant

13   imported Tadalafil, the active pharmaceutical ingredient in the

14   prescription drug Cialis, and Sildenafil, the active pharmaceutical

15   ingredient in the prescription drug Viagra, from China.           (PSR ¶ 22.)

16   Defendant imported the drugs for the purpose of manufacturing and

17   distributing counterfeit male sexual enhancement pills under various

18   brand names to unwitting consumers across the country.           (Id.)
19        Defendant’s pills did not disclose the presence Tadalafil or

20   Sildenafil, and defendant’s labels falsely stated that no

21   prescription was necessary or failed to state that a prescription was

22   necessary.    (PSR ¶ 23.)    Between February 2016 and October 2018,

23   defendant’s sales of misbranded pills totaled between $3,500,000 and

24   $9,500,000.    (PSR ¶ 45.)   Thousands of individuals around the United

25   States purchased and consumed defendant’s misbranded pills.            (Id.)

26        In order to carry out the scheme, defendant created and

27   controlled four business in California.        (PSR ¶ 24.)    Defendant

28   operated these businesses out of large warehouses where he would

                                            3
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 6 of 8 Page ID #:346



1    produce and distribute the counterfeit drugs.         (PSR ¶ 26.)    During

2    the operation of his businesses, defendant took active steps to

3    conceal the scheme from authorities, including coordinating with

4    shippers from China to mislabel bulk Tadalafil and Sildenafil in

5    order to import the drugs into the United States.          (PSR ¶¶ 29-31.)

6    Defendant then created the formula for the pills and, using his

7    employees, completed the encapsulating process before shipping the

8    mislabeled drugs to distributors and businesses across the country.

9    (PSR ¶¶ 36-40.)    The drugs would then be sold to the general public

10   at liquor, gas, and convenience stores.        (PSR ¶¶ 36-40.)

11   IV.   THE GOVERNMENT’S SENTENCING POSITION

12         Based on the foregoing, the government recommends that defendant

13   be sentenced to 46 months’ imprisonment, a three-year period of

14   supervised release, and a $100 mandatory special assessment.            The

15   government’s recommended sentence is sufficient, but not greater than

16   necessary, to achieve the purposes set forth in 18 U.S.C. § 3553(a).

17         Section 3553(a)(1) requires consideration of the nature and

18   circumstances of defendant’s crime in determining an appropriate

19   sentence.   The government’s recommended sentence of 46 months’

20   imprisonment reflects the seriousness of defendant’s crimes and

21   defendant’s role in the crimes.       Defendant organized the importation

22   of bulk active pharmaceutical ingredients into the United States from

23   China under false pretenses.      He then used this bulk powder to sell

24   counterfeit prescription drugs across the United States totaling

25   millions in sales.    At least one of the consumers of defendant’s

26   drugs, Victim S.S., suffered a serious medical condition after taking

27   defendant’s counterfeit pills.      (PSR ¶¶ 46-53.)     In other words,

28

                                            4
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 7 of 8 Page ID #:347



1    defendant disregarded risks associated with selling misbranded pills

2    to consumers for significant financial gain.

3         Section 3553(a)(1) also calls for factoring the history and

4    characteristics of the defendant into his sentence.          In mitigation,

5    defendant has a criminal history score of zero and is willingly

6    forfeiting a substantial amount of money and property he obtained

7    through selling counterfeit pharmaceutical pills.

8         However, these mitigating factors must be considered along with

9    defendant’s demonstrated lack of respect for the law by operating his

10   scheme for several years and failing to abide by an order of removal

11   from the United States.     Specifically, defendant’s criminal activity

12   followed an order of removal from the United States after defendant

13   overstayed his visa.     (PSR ¶ 78.)    On October 13, 2009, after being

14   ordered removed, defendant and his family were granted voluntary

15   departure by the U.S. Immigration Court.        (PSR ¶¶ 78-79.)     Defendant

16   then failed to abide by the terms of his voluntary departure,

17   remained in the United States, and years later engaged in the

18   criminal activity for which he is now charged.

19        The recommended sentence will also deter others from engaging in

20   similar conduct or continuing defendant’s operations now that he is

21   in custody.

22   V.   RESTITUTION

23        The government agrees with the recitation of facts related to

24   Victim S.S. as detailed in the PSR and believes that he is entitled

25   to restitution.    (PSR ¶¶ 46-53.)     The government is currently seeking

26   information related to Victim S.S.’s losses.         In the event that

27   restitution is not finalized at the time of sentencing, the

28   government would respectfully request a deferred restitution hearing

                                            5
     Case 8:18-cr-00226-JVS Document 56 Filed 01/04/21 Page 8 of 8 Page ID #:348



1    under 18 U.S.C. § 3664(d)(5), up to 90 days from the date of

2    sentencing.

3    VI.   CONCLUSION

4          The government thus respectfully recommends that the Court

5    impose a sentence of 46 months’ imprisonment, followed by a three-

6    year period of supervised release, and a mandatory special assessment

7    of $100.

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            6
